DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is meant by “determining an offset value associated with the first position based on at least one of the first angle or a determination whether the movement of the leaf along the first movement direction is configured to move away from the center of the radiation field; and determining a target position of the leaf based on the offset value.”.   The “or” statement does not construct comparable causes and the sentence is awkward.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez-Carvajal et al. (US 10518110) in view of Orton et al. (US 20140239204).
Regarding claim 1, Jimenez teaches a method implemented on a computing device having at least one processor and at least one computer-readable storage medium for correcting position errors for a multi-leaf collimator (MLC), the MLC including a plurality of leaves to shape a radiation field (figure 3), leaf being associated with a driving component, the method comprising: 
determining a first position for a leaf of the plurality of leaves, determining at least one of a first movement direction or a first angle of the leaf at the first position, (the position coordinate, column 11 line 65 - column 12 line 27);
wherein a movement of the leaf along the first movement direction is configured to move toward or away from a center of the radiation field (figure 3a);
determining an offset value associated with the first position based on at least one of the first angle or the first movement direction (column 12 lines 40-48) and determining a target position of the leaf based on the offset value (column 13 lines 12-38).
However Jimenez fails to teach the driving component including a main encoder.
Orton teaches a MLC with encoder 330.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the MLC of Jimenez with the encoder as taught by Orton, since it would provide better leaf positioning.
Regarding claim 4, Jimenez teaches the determining a target position of the leaf based on the offset value includes: subtracting the offset value from a preprogrammed position of the leaf (column 13 lines 12-38).
Regarding claim 7, Jimenez teaches the determining an offset value associated with the first position based on at least one of the first angle or the first movement direction includes: if the leaf moves toward the center of the radiation field along the first movement direction and the first angle is equal to 0 degrees, designating the offset value associated with the first position as 0 (column 13 lines 39-54).
Regarding claim 8, Jimenez teaches the determining a target position of the leaf based on the offset value includes: obtaining a first main encoder value corresponding to the first position of leaf acquired by the main encoder; and correcting the first main encoder value based on the offset value to obtain the target position of the leaf (column 13 lines 12-38).
Regarding claim 9, Jimenez teaches the correcting the first main encoder value based on the offset value includes: adding the offset value to the first main encoder value to obtain the target position of the leaf (column 13 lines 39-54).
Regarding claim 10, Jimenez teaches a method implemented on a computing device having at least one processor and at least one computer-readable storage medium for correcting position errors for a multi-leaf collimator (MLC), the MLC including a plurality of leaves to shape a radiation field, leaf being associated with a driving component including a main encoder, the method comprising: determining a first position a leaf of the plurality of leaves, a first movement phase of the leaf at the first position, wherein the leaf in the first movement phase is configured to move toward or away from a center of the radiation field; determining an offset value associated with the first position based on the first movement phase; and determining a target position of the leaf based on the offset value (see above, column 11 line 65 - column 12 line 27, column 12 lines 40-48, column 13 lines 12-38 and figure 3a).
Regarding claim 19, Jimenez teaches the determining a target position of the leaf based on the offset value includes: subtracting the offset value from a preprogrammed position of the leaf (see above).
Regarding claim 20, Jimenez teaches a system for correcting position errors for a multi-leaf collimator (MLC), the MLC including a plurality of leaves to shape a radiation field, leaf being associated with a driving component including a main encoder, the system comprising: at least one storage device storing executable instructions, and at least one processor in communication with the at least one storage device, when executing the executable instructions, causing the system to: determine a first position for a leaf of the plurality of leaves, determine at least one of a first movement direction or a first angle of the leaf at the first position, wherein the leaf moves toward or away from a center of the radiation field along the first movement direction; determine an offset value associated with the first position based on at least one of the first angle or the first movement direction; and determine a target position of the leaf based on the offset value (see above, see above, column 11 line 65 - column 12 line 27, column 12 lines 40-48, column 13 lines 12-38 and figure 3a).
Allowable Subject Matter
Claims 2-3, 5-6 and 11-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art fails to teach the first angle is determined by obtaining an angle of a gantry corresponding to the first position of the leaf; obtaining an angle of a collimator corresponding to the first position of the leaf, wherein the MLC is mounted in the collimator and rotates along with the collimator; and determining the first angle of the leaf based on the angle of the gantry and the angle of the collimator.
Regarding claim 3, the prior art fails to teach the first angle is determined by: obtaining a first velocity relating to the driving component; in response to a determination that the first velocity relating to the driving component is lower than a first threshold, determining the first movement direction as a backward movement direction, the leaf being configured to move away from the center of the radiation field along the backward movement direction; and in response to a determination that the first velocity relating to the driving component is greater than a second threshold, determining the first movement direction as a forward movement direction, the leaf being configured to move toward the center of the radiation field along the forward movement direction. 
Regarding claims 5-6, the prior art fails to teach the determining an offset value associated with the first position based at least one of first angle or the first movement direction includes: obtaining a first reference offset value associated with the first position of the leaf from a pre-determined offset table based on at least one of the first angle or the first movement direction; obtaining a first main encoder value corresponding to the first position of the leaf, the first main encoder value being acquired by the main encoder; obtaining a second main encoder value corresponding to a second position of the leaf, the second main encoder value being acquired by the main encoder, and the second position being a position at where a movement direction of the leaf changes from a second movement direction to the first movement direction; and determining the offset value associated with the first position based on the first movement direction, the first reference offset value, and a difference between the first main encoder value and the second main encoder value as claimed in claim 5.
Regarding claims 11-18, the prior art fails to teach the first movement phase associated with the first position of leaf is determined by: determining a difference between a first measurement value and a second measurement value acquired by one of the main encoder and an auxiliary encoder in two adjacent sampling periods, the first measurement value corresponding to the first position, the auxiliary encoder being associated with leaf and configured to determine a position of leaf; and determining the first movement phase of the leaf based on a difference between the first measurement value and the second measurement value, wherein the first movement phase includes one of: a first phase in which the leaf is moving toward the center of the radiation field; a second phase in which the leaf is static relative to a carriage of the MLC and is directed to move away from the center of the radiation field; a third phase in which the leaf is moving away from the center of the radiation field; and a fourth phase in which the leaf is static relative to the carriage of the MLC and is directed to move toward the center of the radiation field as claimed in claim 11.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884